Citation Nr: 9916913	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-40 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the right great toe, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1964 and from April 1964 to April 1967.

This appeal arose from an April 1992 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for the service-connected right great toe arthritis.  This 
decision was confirmed and continued by a rating action 
issued in September 1992.  The veteran testified at a 
personal hearing in December 1993; in July 1994, the hearing 
issued a decision that continued the denial of the requested 
benefit.  This case was then remanded for additional 
development in April 1997.  A rating action was issued in 
January 1998 which continued the disability evaluation 
assigned to the veteran's right great toe arthritis.  In May 
1998, this case was again remanded for further development.  
In September 1998, a decision was rendered which continued to 
deny the benefit sought.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board also finds no basis for action on 
the question of the assignment of an extraschedular rating.


FINDINGS OF FACT

The veteran's right great toe disability is manifested by 
subjective complaints of pain, with objective evidence of 
normal range of motion of the foot without evidence of pain, 
no indication of weakness, fatigability or incoordination, 
with x-ray evidence of a small osteophyte on the first 
metatarsal.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected degenerative arthritis of the right great toe have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Codes 5003, 5171, 5283, 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
Part 4, Code 5003 (1998).

Moderate residuals of a foot injury warrant a 10 percent 
disability evaluation.  A 20 percent disability evaluation 
requires moderately severe residuals.  38 C.F.R. Part 4, Code 
5284 (1998).  A 20 percent evaluation could also be assigned 
if there is moderately severe malunion or nonunion of the 
tarsal or metatarsal bones, 38 C.F.R. Part 4, Code 5283 
(1998).  A 30 percent evaluation could be assigned if there 
is an amputation of the great toe with removal of the 
metatarsal head.  38 C.F.R. Part 4, Code 5171 (1998).

The record indicates that the veteran has been service-
connected for arthritis of the right great toe since March 
1982.  The service medical records had reflected treatment 
for gouty arthritis with early spurring of the distal end of 
the first metatarsal phalangeal joint of the right toe.  He 
was hospitalized for two months and after extensive testing 
arthritis of the metatarsal phalangeal junction of the right 
foot was diagnosed.  A VA examination performed in July 1983 
noted early degenerative changes in the metatarsal phalangeal 
joint with minimal hallux valgus.

VA examinations conducted in July 1990 and April 1991 noted 
degenerative enlargement of the metatarsal phalangeal joint.  
Both examinations noted mild tenderness to palpation, with 
full range of motion.  The latter report indicated some pain 
on motion.  

VA outpatient treatment records from December 1991 noted the 
veteran's complaints of bilateral foot pain.  He was 
hospitalized at a VA facility between March 15 and 17, 1992.  
At the time of admission, he was noted to suffer from right 
great toe hallux rigidis.  He was experiencing pain and 
limited dorsiflexion.  A Keller procedure was performed, as 
was a partial cheilectomy of the first metatarsal head.  He 
did well postoperatively.  He was still recovering without 
incident on March 24, 1992.

The veteran was examined by VA in May 1992.  He reported 
increased range of motion in the right great toe since the 
March 1992 surgery.  This toe displayed 15 degrees of plantar 
flexion and 15 degrees of dorsiflexion.  No particular pain 
or tenderness was present.  A June 1993 VA examination noted 
that he still lacked push-off with the right great toe.  
Range of motion testing showed 25 degrees of dorsiflexion and 
35 degrees of plantar flexion.  There was no pain or 
tenderness.

The veteran testified at a personal hearing in December 1993.  
He complained that he still experienced throbbing pain; while 
he could bend the toe, it was tender.  He also noted that 
this disability had altered his gait.  

VA examined the veteran in June 1997.  He stated that his 
feet were painful, and that the outer aspect of his right 
foot felt tired and painful.  The objective examination noted 
that he walked slowly with a deviated gait, but with good 
balance.  There was tenderness of the right great toe.  No 
pain was present upon motion of the toe.  Without a brace, he 
walked with the toe off the floor; with the brace, his gait 
was normal.  An x-ray revealed degenerative changes in the 
metatarsal and interphalangeal joints.

The veteran was examined by VA in July 1998.  He complained 
of some pain in the area of the first metarsal phalangeal 
joint with weightbearing.  He walked with his forefoot in 
inversion.  There was no swelling or deformity of the foot.  
Dorsiflexion was to 25 degrees; plantar flexion was to 45 
degrees; inversion was to 30 degrees; and eversion was to 20 
degrees.  These ranges of motion were noted to be normal.  
The examiner could detect no talar tilt with varus or valgus 
stress.  The metatarsal phalangeal joint actively and 
passively dorsiflexed to 45 degrees, with 25 degrees of 
active and passive volar flexion (the left side dorsiflexed 
to 45 degrees and plantar flexed to 30 degrees).  There was 
no swelling or change in temperature of the right great toe.  
An x-ray showed minimal resection of the base of the proximal 
phalanx, with a small osteophyte on the first metatarsal and 
osteophytes at the interphalangeal joint.  The impressions 
were status post Keller arthroplasty of the right great toe 
for osteoarthritis and osteoarthritis of the interphalangeal 
joint of the right great toe.  The examiner then commented 
that the veteran had not complained of any pain with active 
or passive range of motion.  There was no measurable weakness 
of the toe.  Fatigue was noted to be a vague and subjective 
complaint which could not be measured.  Coordination was 
noted to be a function of the central nervous system and not 
the great toe.  There was no loss of motion due to weakness, 
fatigue or incoordination.  His functional ability may be 
temporarily compromised during a flare-up, but it was not 
possible to estimate additional functional loss due to pain 
during such flare-ups.

After a careful review of the evidence of record, it is found 
that a disability evaluation in excess of the 10 percent 
currently assigned is not warranted.  The objective evidence 
of record does not support a finding that his foot injury 
residuals are moderately severe in nature.  The recent VA 
examination noted no pain on motion and no tenderness.  Range 
of motion of the toe was good, with only a 10 degree loss of 
plantar flexion of the metatarsal phalangeal joint when 
compared to the sound left side.  Range of motion of the 
ankle was normal.  There was no measurable weakness or 
evidence of incoordination.  While it was noted that his 
functional loss may have been temporarily increased during 
flare-ups, the examiner had noted that this was impossible to 
estimate.  It is noted that should the veteran suffer such 
flare-ups with additional loss of function, he should report 
for either private or VA treatment in order to document the 
degree of increased disability.  This evidence clearly shows 
that the veteran currently suffers from no more than a 
moderate degree of disability.

Nor does the evidence demonstrate that he currently suffers 
from moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  Moreover, there is no indication that he 
has an amputation of the great toe with the removal of the 
metatarsal head.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the veteran's degenerative arthritis 
of the right great toe.


ORDER

An increased evaluation for the service-connected 
degenerative arthritis of the right great toe is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

